Irvine, C.
This is an appeal from an order confirming a sale pursuant to a decree foreclosing a mortgage. The only reason urged in the brief of the appellants against the confirmation of the sale is that a copy of the appraisement was not filed until after the sale was advertised. The only evidence in support of this contention is that the certificates of incumbrances in the record are dated subsequent to the advertisement. As against this evidence we have the appraisement itself dated prior to the advertisement, and the copy, of the appraisement dated prior thereto, and bearing a filing mark by the clerk showing that it was filed on the day of its date. There is also the return of the sheriff to the order of sale wherein he states that on the 31st day of August, 1893 (which was prior to the advertisement), the appraisement was made and that he forthwith deposited a copy thereof with the clerk of the district court, and thereupon advertised the *325sale. Tbe order of tbe court confirming tbe sale must be taken as a finding in favor of tbe appellee. The only-evidence being the dates on the papers, we cannot say that the dates appearing in the certificates of incumbrances are correct and that those appearing on the appraisement itself, the sheriff’s return, and the clerk’s filing mark, are wrong.
Affirmed